Citation Nr: 0428863	
Decision Date: 10/20/04    Archive Date: 10/28/04

DOCKET NO.  96-46 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.	Entitlement to service connection for multiple joint 
arthritis.  

2.	Entitlement to a rating for hypertension in excess of 10 
percent disabling.  

3.	Entitlement to a rating for gastroesophageal reflux 
disease (GERD) in excess of 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to June 1978 
and from August 1978 to July 1994.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Roanoke, Virginia, Regional 
Office (RO) of the Department of Veterans Affairs (VA) that 
granted service connection for GERD and hypertension and 
assigned 10 percent evaluations for these disorders.  The 
veteran has also appealed a rating decision that denied 
service connection for multiple joint arthritis.  Another 
issue developed and certified for Board consideration was 
service connection for elevated blood sugar.  This issue was 
withdrawn by the appellant in August 2001.  

The case was remanded by the Board in March 2000 so that a 
hearing before a member of the Board sitting at the RO could 
be scheduled.  Subsequent to this action, the veteran 
withdrew his request for a hearing.  The case was returned to 
the Board where additional development pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)) was ordered.  Subsequent 
to this development, in July 2003, the Board remanded the 
case pursuant to court instruction.  Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  The case has now been returned to the 
Board for appellate review.  

The issue of service connection for multiple joint arthritis 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.	Hypertensive cardiovascular disease was manifested by left 
atrial enlargement on electrocardiogram study in March 1993, 
June 1995 and May 1997, with confirmation of cardiac 
enlargement on X-ray study in May 1997.  

2.	The veteran was placed on medication for his hypertension 
in September 1996.  

3.	The veteran did not manifest moderate dyspnea on exertion 
or sustained diastolic hypertension of 100 mm/Hg or more 
prior to January 12, 1998.  

4.	GERD is currently stable on daily medication.  


CONCLUSIONS OF LAW

1.	The criteria for a compensable rating prior to September 
11, 1996, and for a rating in excess of 10 percent for 
hypertension prior to January 12, 1998, were not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.104, Diagnostic 
Code 7101 (1997).  

2.	The criteria for a rating of 30 percent for hypertensive 
cardiovascular disease have been met since January 12, 1998.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic 
Code 7007 (2003).  

3.	The criteria for a rating in excess of 10 percent for GERD 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.114, Diagnostic Code 7346 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000). See, 38 
U.S.C.A. §§ 5102, 5103, 5103, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jun. 24, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
notification must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

It is found that the RO has provided the veteran with the 
appropriate notice for compliance with the VCAA.  In this 
regard the RO notified the appellant of the requirements 
necessary to establish his claim in the statement of the case 
and supplemental statements of the case.  In addition, the 
veteran was furnished a letter in November 2003 that provided 
notification of the information and medical evidence 
necessary to substantiate this claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
that he believed might pertain to the claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. 3.159(b) (2003); Quartuccio 
v. Principi 16 Vet. App. 183 (2002).  

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded a VA examination during the course of this 
claim and has been scheduled on multiple occasions for 
compensation examinations, but has repeatedly cancelled his 
appointments.  He also had the opportunity for a hearing on 
appeal, but cancelled this appearance as well.  Thus, under 
the circumstances in this case, VA has satisfied its duties 
to notify and assist the veteran, and adjudication of this 
appeal poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The veteran is seeking an increased evaluation for 
hypertension.  It is noted that service connection was 
established by rating decision of the RO dated in January 
1997.  A noncompensable evaluation was assigned, effective 
the day after the date of the veteran's discharge from 
service in July 1994.  This rating was appealed by the 
veteran.  Therefore, the propriety of the initial evaluation, 
as well as the propriety of the increase to 10 percent by 
rating decision in September 1998, is before the Board.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

It is further noted that, during the course of this appeal, 
the law applicable to the evaluation of hypertension and 
hypertensive heart disease has been changed.  Since this 
change in law occurred while the appeal was pending, the 
Board should apply the amended regulation to rate the 
veteran's disability for periods from and after the effective 
date of the amendment.  The Board should apply the prior 
version of the regulation to rate the veteran's disability 
for any period preceding the effective date of the amendment.  
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 
7-2003.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Where diastolic pressure is predominately 100 or more, or 
where continuous medication is shown necessary for the 
control of hypertension with a history of diastolic blood 
pressure predominantly 100 or more, a 10 percent rating is 
assigned.  With diastolic pressure predominantly 110 or more 
with definite symptoms, a 20 percent rating is warranted.  
38 C.F.R. § 4.104, Code 7101 (effective prior to January 12, 
1998).  

For hypertensive vascular disease, with diastolic pressure of 
predominantly 100 or more, or with systolic pressure 
predominantly 160 or more, or; where continuous medication is 
shown necessary for the control of hypertension with a 
history of diastolic blood pressure predominantly 100 or 
more, a 10 percent rating is assigned. With diastolic 
pressure predominantly 110 or more, or with systolic pressure 
predominantly 200 or more, a 20 percent rating is warranted.  
38 C.F.R. § 4.104, Code 7101 (2003).

A 30 percent evaluation is warranted for hypertensive heart 
disease with definite enlargement of the heart, sustained 
diastolic hypertension of 100 or more, and moderate dyspnea 
on exertion.  A 60 percent evaluation requires marked 
enlargement of the heart (confirmed by roentgenogram or an 
apex beat beyond the midclavicular line), sustained diastolic 
hypertension with diastolic pressure of 120 or more (which 
may later have been reduced), dyspnea on exertion, and the 
preclusion of more than light manual labor.  
38 C.F.R. § 4.104, Code 7007 (effective prior to January 12, 
1998).

For hypertensive heart disease, where workload of greater 
than 7 MET's, but not greater than 10 MET's results in 
dyspnea, fatigue, angina, dizziness, or syncope or where 
continuous medication is required, a 10 percent evaluation is 
warranted.  Where workload of greater than 5 MET's, but not 
greater than 7 MET's results in dyspnea, fatigue, angina, 
dizziness or syncope; or with evidence of cardiac hypertrophy 
or dilation on electrocardiogram, echocardiogram or X-ray 
study, a 30 percent evaluation is warranted.  With more than 
one episode of acute congestive heart failure in the past 
year, or; with workload of greater than 3 MET's but not 
greater than 5 MET's results in dyspnea, fatigue, angina, 
dizziness, or syncope or, with left ventricular dysfunction 
with an ejection fraction of 30 to 50 percent, a 60 percent 
is warranted.  38 C.F.R. § 4.104, Diagnostic Code 7007 
(2003).  

Review of the service medical records shows that in 1993 an 
electrocardiogram (EKG) study showed a possible left atrial 
hypertrophy.  This abnormality was again demonstrated on an 
EKG study performed in June 1995, and again on examination by 
VA in May 1997.  At that time, a chest X-ray study showed 
minimal non-specific cardiomegaly.  Thus, the record shows 
that the veteran has manifested an enlarged heart since his 
discharge from active duty.  Under the criteria in effect 
prior to January 1998, however, definite enlargement of the 
heart is only one of the criteria that must be met for a 30 
percent rating.  Moderate dyspnea on exertion and sustained 
diagnostic blood pressure readings of 100 mm/Hg or more must 
be shown.  Review of the record shows that the veteran had 
numerous blood pressure readings taken while he was on active 
duty.  These readings were less than 100 mm/Hg for the most 
part.  Only two readings have been found, in June 1992 and on 
separation from service in May 1994, that had diastolic 
readings of 100 or more.  Neither was moderate dyspnea on 
exertion demonstrated during service.  

The same is true of the VA outpatient treatment records that 
have been reviewed.  These show no complaints of moderate 
dyspnea on exertion and only isolated diastolic blood 
pressure readings of 100 mm/Hg or more.  The record shows 
that the veteran was placed on antihypertensive medication in 
September 11, 1996, thus warranting the 10 percent rating 
that was assigned by the RO effective on that date.  Prior to 
that time; however, the criteria for a compensable evaluation 
were not met and manifestations warranting a rating in excess 
of the 10 percent rating subsequent to September 11, 1996 
were not demonstrated in the record.  

Under the criteria that are currently in effect, which became 
effective on January 12, 1998, a 30 percent rating where 
cardiac hypertrophy is demonstrated on EKG, or other, 
studies.  There is no requirement under this liberalizing 
legislation that diastolic manifestations of 100 mg/Hg be 
predominantly demonstrated or that moderate dyspnea on 
exertion be shown.  Therefore, under the new criteria for 
evaluation of hypertensive heart disease, a 30 percent rating 
is warranted, for the veteran's service connected disability.  

Review of the record does not show that a rating in excess of 
30 percent for hypertensive heart disease is warranted.  An 
episode of acute congestive heart failure in the past year, 
or; with workload of greater than 3 MET's but not greater 
than 5 MET's results in dyspnea, fatigue, angina, dizziness, 
or syncope or, with left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent, has been demonstrated.  
While VA has no information regarding some of these criteria, 
particularly MET testing, the veteran has been scheduled for 
numerous compensation examinations to attempt to properly 
evaluate the veteran's disorder and he has failed to report 
for various reasons.  

Under these circumstances, a noncompensable rating is 
warranted prior to September 11, 1996, a 10 percent rating is 
warranted as of that date and a rating of 30 percent is 
warranted as of January 12, 1998, the effective date of the 
new regulations applicable to the evaluation of hypertensive 
cardiovascular disease.  A rating in excess of 30 percent is 
not warranted.  

Regarding the veteran's claim for an increased evaluation for 
GERD, it is noted that service connection for this disorder 
was granted by rating decision dated in November 1995.  While 
a noncompensable evaluation was initially assigned, the 
rating was increased to 10 percent disabling, effective in 
August 1994, immediately after the veteran's discharge from 
service.  

An examination was conducted by VA in June 1995.  At that 
time, physical examination of the digestive system was 
negative.  An upper gastrointestinal series (UGI) study 
conducted in August 1995 showed moderate gastroesophageal 
reflux.  

An examination was conducted by VA in May 1997.  At that 
time, the veteran related that he had been taking the 
medication, Tagamet, since being diagnosed as having GERD 
while in service.  He had no subjective complaints while on 
his medication.  On examination, he weighed 204 pounds, which 
was his maximum weight over the past year.  There was no 
disturbance of mobility and no obstruction.  He stated that 
there was no reflux disturbance or pain with treatment.  The 
diagnosis was GERD, in remission.  

VA outpatient treatment records, dated in July 1996, show 
that the veteran has been followed for his GERD.  At that 
time, it was noted that he was now taking the medication 
Zantac.  When last examined, in July 2002, his GERD was noted 
to be stable.  

The veteran's GERD has been evaluated as hiatal hernia.  For 
this disorder, a 30 percent rating is warranted for 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain that is productive of considerable 
impairment of health.  With two or more of the symptoms for 
the 30 percent evaluation that are of less severity, a 10 
percent evaluation is warranted.  38 C.F.R. § 4.114, 
Diagnostic Code 7346.  

The veteran's GERD is currently controlled by the medication 
that he is taking.  Review of the record fails to show the 
symptoms that would warrant an evaluation in excess of the 
current 10 percent rating.  For example, there are no 
complaints of dysphagia, pyrosis or regurgitation and no 
substernal arm or shoulder pain.  Considerable impairment of 
health has not been demonstrated.  Under these circumstances, 
the Board finds no basis for the assignment of a rating in 
excess of the current 10 percent rating.  


ORDER

A rating in excess of zero percent prior to September 11, 
1996, or a rating in excess of 10 percent between September 
11, 1996, and January 12, 1998, is denied.  A 30 percent 
rating for hypertensive cardiovascular disease is warranted 
as of January 12, 1998, subject to the controlling 
regulations governing the payment of monetary benefits.  

A rating in excess of 10 percent for GERD is not warranted.  


REMAND

The veteran is seeking service connection for multiple joint 
arthritis.  Review of the record shows no X-ray evidence of 
arthritis during service or within one year thereafter, but 
the medical evidence does include numerous references to 
joint pain during service and shortly thereafter.  Arthritis 
of multiple joints was established by X-ray findings in 1997.  
In order to ascertain whether or not there was a relationship 
between the joint pain in service and the development of 
arthritis three years after service, the Board requested that 
the veteran be scheduled for a compensation examination.  The 
veteran failed to report for these examinations.  
Nevertheless, the Board must attempt to reconcile the 
complaints of joint pain with the development of arthritis so 
soon after the veteran's discharge from service.  Therefore, 
a medical opinion would seem to be in order.  

Therefore, this issue is remanded for the following.  

1.  The RO should arrange for the 
veteran's medical records to be evaluated 
by a VA physician who should be requested 
to render an opinion regarding whether it 
is at least as likely as not (that is, a 
probability of 50 percent or better) that 
the arthritis manifested by the veteran 
in 1997 is related to the veteran's 
complaints of joint pain during service 
and within one year thereafter.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  The examiner should 
provide the rationale for all conclusions 
reached.

2.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the determination 
remains unfavorable to the veteran, he should 
be provided with a supplemental statement of 
the case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran should be given an opportunity to 
respond to the SSOC prior to returning the 
case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



